Citation Nr: 1020792	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, claimed as upper respiratory cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision on behalf of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in January 2006.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  The Veteran was provided notice as to 
these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Veteran contends that his mucosal squamous 
cell carcinoma of the tongue was due to Agent Orange exposure 
while serving in Vietnam.  A review of the Veteran's service 
records show he had approximately one year and five months of 
foreign service in Vietnam and the Panama Canal Zone between 
November 1965 and August 1968.  His exposure to Agent Orange 
during service in Vietnam is conceded.  Records also show he 
received numerous awards including the Vietnam Service Medal, 
Vietnam Campaign Medal, National Defense Service Medal, and 
the Combat Infantryman's Badge.  Service treatment records 
show no evidence of any treatment for cancer during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with AL amyloidosis; chloracne; type 2 diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 
21258-60 (May 7, 2009).  These diseases must become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for certain 
diseases including oral, nasal, and pharyngeal cancer.  See 
Notice, 72 Fed. Reg. 32395-407 (June 12, 2007).

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The 
existence of presumptive service connection for a condition 
based on exposure to Agent Orange presupposes that it is 
possible for medical evidence to prove such a link before the 
National Academy of Sciences recognizes a positive 
association.").  The United States Court of Appeals for the 
Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's available post-service medical 
records, dated from 2003 to 2007, indicate a diagnosis of 
squamous cell carcinoma of the tongue in 2003.  Records show 
he has undergone cancer treatment since that time.  In 
statements submitted in support of the Veteran's claim 
C.R.B., M.D., identified as a Professor and Associate Chair 
of the Department of Otolaryngology, Head and Neck Surgery, 
at the University Hospital in Ann Arbor, Michigan, reported 
that she had treated the Veteran's cancer since 2003.  
Initially, she asserted that the Veteran's tongue cancer 
should be classified as a respiratory cancer under VA 
regulations and deemed a presumptive disease related to 
service.  In this regard, she noted that the Veteran's cancer 
was located at the base of the tongue, near the larynx, which 
should be considered part of the respiratory system.  
Additionally, she opined that the Veteran's cancer was 
related to service and specifically related to his exposure 
to Agent Orange in service.  She supported her opinion by 
noting that the tongue was a likely site for trapping 
potentially harmful carcinogens associated with Agent Orange 
and by noting that the Veteran was a non-smoker.  She stated 
that there was clear evidence that herbicides were implicated 
in the development of base of tongue cancer and that it was a 
rare condition, but she provided no reference to any specific 
medical or scientific studies.  She reiterated her opinion 
that the Veteran's cancer of the tongue represented a cancer 
of the aerodigestive tract and should be considered a 
respiratory cancer related to herbicide exposure.  

In an April 2007 VA expert opinion report W.S., M.D., 
expressed his intuitive agreement with Dr. C.R.B.'s medical 
evaluation that any inhaled or swallowed carcinogens which 
reach the larynx must have come in contact with the 
structures of the oral cavity.  He noted, however, that 
because the Veteran's cancer arose in the tongue it was 
currently a non-compensable condition under VA regulations.  

In October 2009, an expert medical opinion was requested in 
order to adjudicate the Veteran's claim.  In response a May 
2010 opinion was provided by K.R.H., M.D., Professor of 
Medicine and Pharmacology at Vanderbilt University School of 
Medicine and Chief of Medical Oncology at Nashville VA 
Medical Center, noting that any organ that is exposed to air 
or food is part of the aerodigestive system, including the 
mouth, throat, nose, larynx, nasopharynx, esophagus, stomach, 
intestine, colon, rectum, trachea and lungs.  He further 
noted that the Veteran's squamous cell carcinoma of the 
tongue was an oral cancer and opined that it was not at least 
as likely as not that the Veteran developed squamous cell 
carcinoma of the tongue as a result of exposure to Agent 
Orange.  No rationale for this opinion, however, was 
provided.

The Board notes that the Veteran's cancer of the tongue does 
not appear to clearly fall within a category of presumptive 
diseases set forth in 38 C.F.R. § 3.309(e).  The Veteran's 
cancer does not involve the lung, bronchus, larynx, or 
trachea and has been described as involving the structure 
surrounding the larynx but not the actual larynx.  VA 
examiners have identified the Veteran's carcinoma of the 
tongue as an oral cancer.  Thus, the determinative question 
in this case appears to be whether the Veteran's cancer of 
the tongue is directly related to service, to include 
exposure to herbicides.  He served in Vietnam and his 
exposure to Agent Orange is conceded.  As the current medical 
opinions of record include inconsistent evidence regarding 
direct service connection, further development is necessary.

As this case presents certain medical questions which cannot 
be answered by the Board, additional development evidence is 
necessary to adjudicate the claim.  See Colvin v. Derwinski, 
1 Vet. App. 191, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that 
additional evidence is required to 
substantiate his claim.  He should be 
informed that he may wish to contact 
his private physician, Dr. C.R.B., and 
request that she provide evidence 
supporting her medical opinion that his 
tongue cancer is directly related to 
herbicide exposure in service.  An 
appropriate period of time for a 
response should be provided.

2.  Thereafter, if unable to allow the 
claim, the RO/AMC should obtain a VA 
medical opinion from an examiner with 
appropriate medical expertise for an 
opinion as to the etiology of the 
Veteran's tongue cancer.  

The examiner should review the claims 
file and provide an opinion as to whether 
it is at least as likely as not (50% 
probability) that the Veteran's tongue 
cancer is causally or etiologically 
related to service, to include herbicide 
exposure.  It should be noted that the 
Veteran served in Vietnam and that his 
exposure to Agent Orange during that time 
is conceded.

The examiner should provide a thorough 
and complete rationale for all opinions 
provided.  All pertinent medical or 
scientific studies reviewed in 
conjunction with the opinion should be 
identified.

3.  The RO/AMC should then readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the Veteran, a Supplemental Statement 
of the Case should be issued.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

